            Case 2:21-cv-00158-JCC-JRC Document 17 Filed 06/09/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      TEREMOK PROPERTIES LLC,
                                                              CASE NO. 2:21-cv-00158-JCC-JRC
11                              Plaintiff,
                                                              ORDER TO FILE JOINT STATUS
12              v.                                            REPORT
13      ALLIED INSURANCE COMPANY OF
        AMERICA,
14
                                Defendant.
15

16          This matter is before the Court on referral from the District Court and on the

17   undersigned’s scheduling order directing the joint status report to be filed on or before May 31,

18   2021. Dkt. 16.

19          The parties have not filed the joint status report. Nor, to the Court’s knowledge, have

20   they informed the Court of the need for an extension. The parties’ most recent communication

21   with the Court was filing a status report stating that they had not reached resolution. Dkt. 15.

22

23

24


     ORDER TO FILE JOINT STATUS REPORT - 1
            Case 2:21-cv-00158-JCC-JRC Document 17 Filed 06/09/21 Page 2 of 2




 1          Therefore, the parties are ordered to confer and file the joint status report required by the

 2   Court’s scheduling order (Dkt. 16) on or before June 18, 2021. Failure to do so may result in

 3   such sanctions as are appropriate for failure to comply with a Court order.

 4          Dated this 9th day of June, 2021.

 5

 6
                                                           A
                                                           J. Richard Creatura
                                                           Chief United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER TO FILE JOINT STATUS REPORT - 2
